Citation Nr: 1430286	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-03 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating higher than 50 percent for depression not otherwise specified and impulse control disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Bridgid D.Cleary



INTRODUCTION

The Veteran served on active duty from November 1981 to August 1992.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, the Board remanded this case for further development.


FINDINGS OF FACT

1.  Prior to August 31, 2012, the Veteran's psychiatric disability was characterized by occupational and social impairment with reduced reliability and productivity, but not by deficiencies in most areas.

2.  As of August 31, 2012, the Veteran's psychiatric disability was characterized by occupational and social impairment deficiencies in most areas including mood, family relations, and work due to symptoms that included neglect of personal appearance and hygiene.


CONCLUSIONS OF LAW

1.  Prior to August 31, 2012, the criteria for a rating higher than 50 percent for depression not otherwise specified and impulse control disorder were not met.  38 U.S.C.A. §§ 1155, 1160, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434 (2013).

2.  As of August 31, 2012, the criteria for a 70 percent rating, but no more, for depression not otherwise specified and impulse control disorder are met.  38 U.S.C.A. §§ 1155, 1160, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See January 2009 letter.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's July 2012 remand, VA obtained the Veteran's Social Security Administration (SSA) records and outstanding VA treatment records.  VA provided the Veteran with a medical examination in August 2012.  This examination contained all information needed to rate the disability.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, performed a thorough clinical evaluation, and offered an opinion on the Veteran's current level of social and occupational impairment.  Findings were made sufficient to apply the rating criteria.  Therefore, this examination is adequate for VA purposes.  Thus, VA has complied with the July 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran was originally granted service connection for depression not otherwise specified and impulse control disorder in a September 2002 rating decision.  The Veteran did not appeal that rating decision and no new and material evidence was received within one year of its issuance.  Therefore, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

The Veteran filed a claim for an increased rating in August 2007.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of review beginning within one year of his August 2007 claim.  As explained below, the evidence of record shows an increase in symptoms at the time of the August 31, 2012, VA examination.  Therefore, a staged rating is found to be appropriate.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Under that general rating formula for mental disorders, see 38 C.F.R. § 4.130, the current 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

The next higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Id.

While a veteran's rating on the Global Assessment of Functioning (GAF) scale is not dispositive, the Board notes the following definitions for the GAF scores listed below:

* A GAF score between 41 and 50 indicates serious symptoms OR any serious impairment in social, occupational, or school functioning.
* A GAF score between 51 and 60 indicates moderate symptoms OR moderate difficulty in social, occupational, or school functioning.
* A GAF score between 61 and 70 indicates, some mild symptoms OR some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.
* A GAF score between 71 and 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors; not more than slight impairment in social, occupational, or school functioning.

Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).

Prior to August 31, 2012

In the year prior to his claim, VA treatment records show that the Veteran's GAF score dropped from 80 (transient symptoms) to 65 (mild symptoms) and his mood decreased from good to depressed.  Throughout this period his insight and judgment were intact and he denied suicidal or homicidal ideations.

An August 2007 VA mental health note shows that the Veteran's mood was depressed.  His sleep was good.  His appetite was increased.  His energy level was decreased.  His concentration was variable.  He denied suicidal or homicidal ideations.  His GAF score again dropped to 55.

In September 2007, the Veteran underwent a complete psychological evaluation at the behest of the California Department of Social Services (CDSS).  The examiner noted that the Veteran reported impulse control problems in that he bought things that he did not need.  He was casually dressed and his hygiene was good.  He was cooperative, with appropriate behavior.  There was no evidence of involuntary movements.  He was in a better mood than usual, but described his mood as "loopy" due to his pain medication.  He reported having difficulty with concentration due to the medication he was taking, but no deficits were noted in attention and his concentration was adequate.  He had some trouble with his short-term memory.  He reported sometimes seeing shadows, but that did not appear to be hallucinations.  He had troubling thoughts about being lonely.  He had thoughts of suicide in the past, but not current intent to harm himself.  Similarly, he had thoughts of harming others in the past, but had no specific target.  His insight and judgment were adequate.  His GAF score was 70.  The examiner concluded that the Veteran "should have no impairment in understanding, remembering, and carrying out short simple instructions.  In addition, his ability to understand, remember, and carry out detailed instructions is unimpaired.  [The Veteran] is unimpaired in his ability to make judgments on simple work-related decisions.  [The Veteran] should have no difficulty in relating appropriately to the public, supervisors, and coworkers.  [The Veteran's] ability to withstand with stress and changes associated with an 8-hour workday and day-to-day activity is unimpaired.  [The Veteran] had no difficulty interacting with the clinical staff and this examiner."

An October 2007 VA mental health note shows that the Veteran's mood was less depressed than previously.  His sleep was good.  His appetite was increased.  His energy level was decreased.  His concentration was variable.  He denied current suicidal or homicidal ideations.  His GAF score was 55.

October 2007 SSA records show that there was a mild restriction of activities of daily living and difficulty maintaining social functioning.  He had moderate difficulties in maintaining concentration, persistence, or pace.  He was not significantly limited in his ability to remember locations and work-like processes or his ability to understand and remember very short and simple instructions.  He was moderately limited in the ability to understand and remember detailed instructions.  He was not significantly limited in his ability to carry out very short and simple instructions; to perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerance; to sustain an ordinary routine without special supervision; or to work in coordination with or proximity to others without being distracted by them.  He was moderately limited in the ability to carry out detailed instructions; maintain attention and concentration for extended periods; to complete a normal workday and workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods.  He was not significantly limited in his ability interact socially.  He was not significantly limited in his ability to be aware of normal hazards and take appropriate precautions; to travel in unfamiliar places or use public transportation; and ability to set realistic goals or make plans independently of others.  He was moderately limited in the ability to respond appropriately to changes in a work setting.

A January 2008 VA mental health note shows that the Veteran's mood was good.  His sleep was good.  His appetite was increased.  His energy level was decreased.  His concentration was variable.  He denied current suicidal or homicidal ideations.  His GAF score was 55.

A May 2008 VA mental health note shows that the Veteran's mood was depressed; he had just put his cat down.  His sleep and appetite were good.  His energy level was decreased.  His concentration was variable.  He denied current suicidal or homicidal ideations.  His GAF score was 50.

A July 2008 VA mental health note shows that the Veteran's mood was poor.  His sleep and appetite were good.  His energy level was decreased.  His concentration was variable.  He denied current suicidal or homicidal ideations.  His GAF score was 50.

A November 2008 VA mental health note shows that the Veteran's mood was poor; he was really stressed out.  His sleep and appetite were good.  He had gained 30 pounds over the prior year, his energy level was decreased, and his concentration was variable.  He denied current suicidal or homicidal ideations.  He reported being disabled and staying home due to his back.  His GAF score was 50.

The Veteran underwent a VA examination in conjunction with this claim in January 2009.  At that time, the Veteran was casually dressed and appropriately groomed.  He was alert and fully oriented.  His mood was "terrible."  His affect was labile.  His thought process and content were linear and goal-directed.  His speech quality was normal.  His attention and concentration were within normal limits.  His insight and judgment were within normal limits.  He denied current suicidal or homicidal ideations.  The Veteran reported that he last worked in July 2007.  At which point, his back gave out and he applied for Social Security Administration (SSA) benefits.  He was divorced and had no children.  He had a remote history of suicidal ideation following his divorce in 1997.  His GAF score was 50.  The Veteran's impulse control disorder was not symptomatic at that time.

A March 2009 VA mental health note shows that the Veteran's mood was fair, he was sleeping eight hours per night, his appetite was good, he had gained 30 pounds over the prior year, his energy level was decreased, and his concentration was variable.  He denied current suicidal or homicidal ideations.  He reported being disabled and staying home due to his back.

A June 2009 VA mental health note shows that the Veteran's mood was fair, but improving with medication.  His sleep was disturbed.  His appetite was good.  His energy level and concentration were fair.  He denied current suicidal or homicidal ideations.  His GAF score was 50.

A September 2009 VA mental health note shows that the Veteran's mood was fair most of the time.  His sleep was disturbed.  His appetite was good.  His energy level and concentration were fair.  He denied current suicidal or homicidal ideations.  His GAF score was 50.

A December 2009 VA mental health note shows that the Veteran's mood was good, but he felt he had become a hermit.  His sleep was disturbed.  His appetite was good.  His energy level and concentration were fair.  He denied current suicidal or homicidal ideations.  He reported being disabled and staying home due to his back.  His GAF score was 50.

An April 2010 VA mental health note shows that the Veteran's mood was good.  His sleep and energy level were good.  His concentration was fair.  He denied current suicidal or homicidal ideations.  He worked part time at a local convenience store.  His GAF score was 50.

An August 2010 VA mental health note shows that the Veteran's mood was good.  His sleep was good.  His energy level and concentration were fair.  As in April, he denied suicidal or homicidal ideations, and he continued to work part time at a local convenience store.  His GAF score was 50.

A May 2011 VA mental health note shows that the Veteran's mood was good.  His sleep was good.  His appetite was good.  His energy level was decreased.  His concentration was variable.  He denied current suicidal or homicidal ideations.  He continued to work part time.  His GAF score was 50.

An August 2011 VA mental health note shows that the Veteran's mood was poor.  His sleep was good.  His appetite, energy level, and concentration were decreased.  He denied current suicidal or homicidal ideations.  He continued to work part time, and his GAF score was 50.

A February 2012 VA mental health note shows that the Veteran's mood was "usually good;" his sleep was good (8-10 hours per night); appetite was fair; and energy level and concentration were good.  He denied current suicidal or homicidal ideations.  He continued to work part time at a local convenience store.  His GAF score was 50.

Based on the above, the Veteran's psychiatric disability was characterized by occupational and social impairment with reduced reliability and productivity, but not deficiencies in most areas, as required for the next higher rating of 70 percent prior to August 31, 2012.  See 38 C.F.R. § 4.130.  Of the relevant areas (work, school, family relations, judgment, thinking, and mood), only the Veteran's mood was specifically identified as deficient.  The Veteran was not in school and his family relationships were not discussed during this period.  There was no documented impairment in his thinking.  Although he reported buying things he did not need and could not afford, his judgment was repeatedly found to be intact.  With regard to work, the September 2007 CDSS psychological evaluation did not find evidence of unemployability.  Moreover, VA treatment records from April 2010 to February 2012 show that the Veteran was working part time.  Thus, the Veteran was capable of maintaining part-time work during this period, when his back disability would allow it.  Therefore, the record does not show deficiencies in the majority of the relevant areas and a higher rating is not warranted.  See 38 C.F.R. § 4.7.

As of August 31, 2012

On August 31, 2012 VA, the Veteran underwent another VA examination in conjunction with this claim.  At that time, the Veteran's reported symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation or mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work or a worklike setting, inability to establish and maintain effective relationships, impaired impulse control, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living.  Specifically, the Veteran reported that he had not seen his sister, his lone surviving relative, since early 2010 and had only spoken to her once on the phone since then.  He reported having "some friends who would help [him] if the chips are down," but they lived in a different town and he did not speak to them often.  He stated that he could "put on a show" for strangers, but was "just a hermit."  He reported that he was highly socially isolated, withdrawn, and avoidant, noting that if it were not for his computer, he would not have any contact with the outside world.  The Veteran reported that he had not worked since 2010, when he was working part-time at a convenience store.  (The Board notes that this statement contradicts the February 2012 treatment record, which indicated that the Veteran was still working there as of February 2012.)  With regard to his decision to stop working, the Veteran stated that the small amount of money earned was roughly the cost of gas to get there.  When asked about other work, the Veteran noted that his back hurt, he did not feel like looking for a job, and the scarcity of jobs at the time.  The Veteran reported often feeling irritable, but that he had not had outbursts of anger.  He had very low motivation and he rarely engaged in activities or leisure pursuits.  He reported significant depressive symptoms since his prior examination that consisted of depressed mood; lack of interest/pleasure; feelings of hopelessness, helplessness, and worthlessness; loneliness; concentration difficulties; insomnia; fatigue; psychomotor retardation; tearfulness; and motivational difficulties.  Sometimes when he felt depressed he would make online purchases that he could not afford.  The examiner found the Veteran to have social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  He was assigned a GAF score of 47, which indicates serious symptoms OR any serious impairment in social, occupational, or school functioning.  DSM-IV.

This examination shows a decrease in GAF score, the apparent loss of the Veteran's part-time job, and an increase of symptoms to include neglect of personal appearance and hygiene.  These changes are sufficient to suggest that the Veteran likely began to experience occupational and social deficiencies in most areas including mood, family relations, and work, as required for the next higher rating of 70 percent.  See 38 C.F.R. § 4.130, DC 9434.  

Although the rating criteria for a 100 percent evaluation list intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) as an exemplary symptom, this is not to say that the Veteran has the requisite "total occupational and social impairment, due to" this symptom, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Indeed, there is no finding of this degree of impairment.  This examiner indicated the presence of two symptoms related to impairment of the Veteran's personal hygiene, but the extent of this problem with hygiene was not elaborated on in the body of the examination report.  Instead, the August 2012 examiner found occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

The Board finds that the Veteran's depression not otherwise specified and impulse control disorder symptoms now cause significant, but not total occupational and social impairment.  Although the symptom of having an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) appears in the criteria for a 100 percent rating, the August 2012 examiner's inclusion of this in the Veteran's listed symptoms, does not rise to the level of total social and occupational impairment, particularly in light of this same examiner's contemporaneous finding that the Veteran's symptoms resulted in social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood as required for a 70 percent rating.  Indeed, the Veteran's psychiatric symptoms were not found to preclude gainful employment.  Additionally, he reported some contact, albeit infrequent, with out-of-town friends.  Given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's level of impaired mood and neglect of personal appearance and hygiene are more closely analogous to that contemplated by a 70 percent rating since August 31, 2012.  Vazquez-Claudio, 713 F.3d at 117.  Thus, the Veteran's symptoms do not more closely approximate the degree of impairment contemplated by a 100 percent rating.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  As such, a 100 percent rating is not warranted.  Therefore, the Board concludes that the preponderance of the evidence is in favor of the assignment of a rating of 70 percent, but not more, for the Veteran's depression not otherwise specified and impulse control disorder from August 31, 2012.  38 C.F.R. § 4.7.  

Extraschedular and TDIU

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that an adjudicator refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder, which includes impairment of mood and social relationships.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

The Board has also considered whether a Total Rating for Compensation Based on Individual Unemployability (TDIU) is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009)(finding that TDIU is considered an element of initial ratings when raised by the record).  In this case, the record does not contain a finding of unemployability due to the Veteran's service-connected psychiatric disability.  Early in the appeals period, the Veteran reported being unemployed due to his back condition (for which he receives SSA benefits).  From 2010 to 2012, the Veteran reported working part time.  At his August 2012 examination, he reported quitting his job (although the Veteran then reported his last date of employment as two years prior) due to back pain and his feeling that this income was not more than the cost of the gasoline it took to get him to this job.  The Board finds the Veteran's statements regarding the end of his employment to be credible.

The Veteran's representative points to the examples provided in the DSM-IV as problems associated with patients who have a GAF score of 41-50, which includes being "unable to keep a job".  While being unable to keep a job could lead to the assignment of a GAF score in this range, it is not to say that every individual assigned a GAF score in this range has every manifestation.  Indeed, the possible examples listed also include suicidal ideation, severe obsessional rituals, frequent shoplifting, and no friends.  See DSM-IV.  Following the representative's logic, one would also have to assume that the Veteran has all of these problems as well, which would be inaccurate.  Absent additional evidence, the Board is not persuaded by the Veteran's representative's argument that the assignment of a GAF score in this range is definitive evidence of the inability to keep a job any more than it is evidence that the Veteran is a shoplifter.  These examples are illustrative and are not universally ascribed to all veterans based on a GAF score in this range.  Instead, the Board will rely on the symptoms and difficulties reported by clinicians involved in the Veteran's case.

The record shows that the Veteran has been limited in his employment due to his back disability and yet was still able to work part time for a couple of years until, in his words, his wage was "just being put into the gas tank."  There is no evidence that his psychiatric disability has been the cause of an inability to work.  Thus, TDIU based on the Veteran's psychiatric disability is not warranted.


ORDER

Entitlement to a rating higher than 50 percent for depression not otherwise specified and impulse control disorder prior to August 31, 2012, is denied.

Entitlement to a 70 percent rating, but no more, for depression not otherwise specified and impulse control disorder as of August 31, 2012, is granted, subject to the laws and regulations governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


